Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.411 Page 1 of 9




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

    SURGENEX, LLC, an Arizona limited
    liability company; ABEL BULLOCK, an
    individual,                                         MEMORANDUM DECISION AND
                                                        ORDER DENYING DEFENDANTS’
                                                            MOTION TO STRIKE
                Plaintiffs,

    v.                                                    Case No. 2:19-cv-00295-RJS-DAO

    PREDICTIVE THERAPEUTICS, LLC, a                          Chief Judge Robert J. Shelby
    Utah limited liability company;
                                                          Magistrate Judge Daphne A. Oberg
    PREDICTIVE BIOTECH, INC., a Utah
    corporation; and DOUG SCHMID, an
    individual,

                Defendants.


            Before the court is Defendants Predictive Therapeutics, LLC, Predictive Biotech, Inc.,

and Doug Schmid’s Motion to Strike Plaintiffs’ First Amended Complaint (FAC).1 Defendants

argue that Plaintiffs Surgenex, LLC and Abel Bullock’s FAC is procedurally improper and

should not have been filed without first receiving leave of the court.2 Plaintiffs contend they

filed the FAC without requesting leave to do so because they believed the court had already

granted Plaintiffs leave to amend in an earlier ruling.3 Alternatively, as part of its Memorandum

in Opposition to Defendants’ Motion to Strike the FAC, Plaintiffs move the court to grant them




1
    Dkt. 51.
2
    Id. at 1.
3
    See Dkt. 52 (Plain.’s Opp. Memo.) at 2.
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.412 Page 2 of 9




leave to amend their initial Complaint.4 For the reasons discussed below, Defendants’ Motion is

DENIED, and the court declines to consider Plaintiffs’ alternative requested remedy.

                                            PROCEDURAL HISTORY

              On May 1, 2019, Plaintiffs filed their initial Complaint in this action.5 Defendants then

filed on August 30, 2019 a Motion to Dismiss.6 On May 26, 2020, the court granted in part and

denied in part the Motion to Dismiss.7 Among other things, the court declined to dismiss

Plaintiffs’ claim for tortious interference with business relations.8 On June 9, 2020, Defendants

filed a Motion for Reconsideration, asking the court to reconsider its decision concerning the

tortious interference with business relations claim.9

              While the Motion for Reconsideration was pending, an Amended Scheduling Order was

entered, requiring amended pleadings to be filed by June 26, 2020.10 On June 25, 2020,

Plaintiffs sent a redlined copy of the proposed FAC to Defendants.11 Because the parties were

uncertain what effect the court’s ruling on the Motion for Reconsideration would have, the

parties then filed a Stipulated Motion for Extension of Time to Amend,12 which the court granted

on June 29, 2020.13 The deadline “to file a motion to amend pleadings” was extended to October

30, 2020.14


4
    Id.
5
    Dkt. 2.
6
    Dkt. 18.
7
    See Dkt. 40, Order Granting in Part and Denying in Part Def.’s Mot. to Dismiss at 7–28.
8
    See id. at 25–27.
9
    Dkt. 41.
10
     See Dkt. 46.
11
     See Dkt. 52 at 3; Dkt. 55 (Def.’s Reply) at 3.
12
     Dkt. 47.
13
     Dkt. 48 (Order Granting in Part and Denying in Part Stip. Mot. to Ext. Deadline to File Mot. to Amend Pleadings).
14
     Id. at 1.


                                                           2
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.413 Page 3 of 9




            On July 17, 2020, the court issued an order on Defendants’ Motion for Reconsideration.15

The court held that Plaintiffs failed to plead with sufficient particularity the alleged

misrepresentations underlying their claim for tortious interference with business relations.16 But

the court dismissed the claim without prejudice, explaining that “[c]ourts are supposed to give

leave to amend freely . . . when justice so requires.”17 Construing this statement as a tacit grant

of approval from the court, Plaintiffs believed they had leave to file their FAC without first filing

a separate motion requesting permission to do so.18 On October 27, 2020, Plaintiffs filed their

FAC, reducing from nine to three the causes of action advanced and specifically attempting to

address the issues the court previously identified concerning the tortious interference with

business relations claim.19

            Defendants now move to strike the FAC based on Plaintiffs’ failure to file a motion for

leave to amend their initial Complaint in violation of Federal Rule of Civil Procedure 15(a)(2).20

Defendants further argue the FAC should be stricken because “the proposed amendments do not

cure the deficiencies in Plaintiffs’ tortious interference claim” and would thus be futile.21

            Plaintiffs acknowledge they failed to obtain consent from the court prior to filing the FAC

but contend this mistake was based on an apparent misreading of the court’s prior order.22

Moreover, Plaintiffs maintain the proposed amendments in the FAC are not futile because they



15
     Dkt. 49 (Order Granting in Part and Denying in Part Mot. for Reconsideration).
16
     See id. at 4–6.
17
     Id. at 6 (quotation marks and citations omitted).
18
     See Dkt. 52 at 2.
19
     See Dkt. 50 at 20–25.
20
  Dkt. 51 at 2 (noting that, when outside the timeframe for pleadings to be amended as a matter of course, Rule
15(a)(2) only allows parties to amend a pleading with the opposing party’s written consent or the court’s leave).
21
     Dkt. 55 at 4.
22
     Dkt. 58 (Plain.’s Reply in Support of Mot. for Leave to Amend) at 2.


                                                            3
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.414 Page 4 of 9




supply enough information to overcome the deficiencies the court highlighted in their initial

claim for tortious interference with business relations.23 In the alternative, Plaintiffs move the

court for leave to amend their initial Complaint.24

                                                   DISCUSSION

            In view of this procedural history, the court will first take up Defendants’ Motion to

Strike, before addressing Plaintiffs’ Motion for Leave to Amend, and closing with Defendants’

futility arguments.

       I.          The Court Will Not Strike Plaintiffs’ FAC

            “A district court may deny leave to amend upon a showing of undue delay, undue

prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

amendments previously allowed, or futility of amendment.”25 When the court granted the

parties’ stipulated request to extend the deadline for amended pleadings, it made clear it was

referring to the deadline to file a motion to amend the pleadings.26 Plaintiffs erred when they

filed the FAC without first filing a motion seeking leave to do so. Instead, Plaintiffs mistakenly

relied upon the language in the court’s Order on Defendants’ Motion for Reconsideration that

“courts are supposed to give leave to amend freely,”27 interpreting it as an expression of the

court’s approval to file an FAC. This appears to have been a good faith misreading of the

relevant language. The court can ascertain no evidence of bad faith in Plaintiffs filing the FAC

without first obtaining leave to do so.



23
     Id. at 5–7.
24
     See Dkt. 52 at 2.
25
     Warnick v. Cooley, 895 F.3d 746, 755 (10th Cir. 2018) (quotation marks and citation omitted).
26
     See Dkt. 48 at 1.
27
     Dkt. 49 at 6.


                                                            4
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.415 Page 5 of 9




             Moreover, Defendants had ample notice that Plaintiffs intended to amend their

complaint—they were provided with a redline copy of the proposed FAC months in advance, and

Defendants further agreed to an extension of the deadline to amend. Plaintiffs timely filed the

FAC before the October 30 deadline, and as far as the court is aware, Defendants will not be

prejudiced if the court receives the FAC. Indeed, in neither Defendants’ Motion to Strike nor

their supporting Reply Memorandum are there any allegations of prejudice. Their arguments rest

almost entirely on technicalities.

             As the court previously explained, “litigants are to be afforded ‘the maximum opportunity

for each claim to be decided on its merits rather than on procedural niceties.’”28 Although the

filing of Plaintiffs’ FAC was technically deficient, it was timely submitted, it was not a product

of bad faith, and it results in no significant or unfair prejudicial consequences to Defendants.

Accordingly, the court will receive Plaintiff’s FAC filed on October 27, 2020.

       II.      The Court Will Not Consider Plaintiffs’ Motion to Amend

             According to local rule DUCivR 7-1(b)(1)(A), “[n]o motion . . . may be included in a

response or reply memorandum. Such motions must be made in a separate document.” In their

Opposition Memorandum to Defendants’ Motion to Strike, Plaintiffs ostensibly moved the court

in the alternative for leave to amend their initial complaint.29 Because this motion originated in a

response memorandum, it is improper and the court will not recognize it. However, the court

realizes that by refusing on the one hand to consider Plaintiffs’ alternative motion, while

simultaneously receiving the FAC on other grounds, Defendants are effectively deprived of the

opportunity to raise arguments in an opposition memorandum. To remedy this unfairness, the



28
     Dkt. 49 at 6 (quoting Warnick, 895 F.3d at 755).
29
     See Dkt. 52 at 2.


                                                        5
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.416 Page 6 of 9




court will now consider Defendants’ futility arguments, which were initially advanced in their

Reply Memorandum in response to Plaintiffs’ alternative request for leave to amend.30

       III.      Plaintiffs’ Amendments to the FAC Are Not Futile

              In their claim for tortious interference with business relations, Plaintiffs allege Defendant

Schmid directly contacted Plaintiffs’ current and potential customers, making multiple

misrepresentations in an attempt to mislead customers and solicit them with Defendants’ directly

competing product.31 As this court previously explained, these “allegations of deceit and

misrepresentation, at least to the extent they form the grounds for the claim of tortious

interference, must be pled with particularity”32 and must meet the heightened pleading standards

of Federal Rule of Civil Procedure 9(b).33

              “At a minimum, Rule 9(b) requires that a plaintiff set forth the ‘who, what, when, where,

and how,’ of alleged fraudulent behavior.”34 This court previously dismissed Plaintiffs’ tortious

interference with business relations claim because the initial Complaint identified only “who

made the statement (Schmid), the specific contents of the statement (that he was the founder of

Surgenex and inventor of its products), and the recipient of the statement (Plaintiffs’




30
     See Dkt. 55 at 4–5.
31
     See Dkt. 50 (First Amend. Compl.) ¶¶ 186–87.
32
   Dkt. 49 at 5 (quoting IHC Health Servs. Inc. v. ELAP Servs., LLC, No. 2:17-cv-1245-JNP-EJF, 2018 WL 4688358,
at *4 (D. Utah Sept. 28, 2018).
33
   See id. (explaining that although the Tenth Circuit has not explicitly addressed the issue, it regularly applies Rule
9(b) to other causes of action based on underlying fraudulent representations. Thus, the application of Rule 9(b) to
tortious interference claims is consistent with the language of Rule 9(b): “In alleging fraud or mistake, a party must
state with particularity the circumstances constituting fraud or mistake.”) (citing ELAP, 2018 WL 4688358, at *4 n.1
(collecting Tenth Circuit cases); Fed. R. Civ. P. 9(b)).
34
  ELAP, 2018 WL 4688358, at *4 (quoting United States ex rel. Sikkenga v. Regence Bluecross Blueshield of Utah,
472 F.3d 702, 726-27 (10th Cir. 2006)).


                                                           6
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.417 Page 7 of 9




customers).”35 This covered the “who” and the “what” elements, but it did not provide the

“when” and the “where” or through what medium (the “how”).36

            To remedy these deficiencies, Plaintiffs amended their allegations in the FAC, explaining,

“These misrepresentations were made by Defendant Schmid to Surgenex’s existing and expected

customers in both verbal statements by phone or in person and/or emailed communications, and

were made during the period between March of 2016 and March of 2017.”37 Plaintiffs argue

these amendments are sufficient to meet the “when,” “where,” and “how” elements required by

Rule 9(b).

            Defendants contend that the amended allegations are still too vague to rise to the requisite

level of particularity necessary to support the tortious interference claim.38 Because the

amendments do not cure the deficiencies, Defendants submit it would be futile for the court to

accept them.39 Specifically, Defendants fault Plaintiffs for (1) not explaining which alleged

misrepresentations were made through which medium, (2) failing to supply specific dates for

each misrepresentation within the one-year window, and (3) failing to identify specific customers

to whom each misrepresentation was made.40 The court concludes that level of specificity is not

required at the pleading stage in the context of the claims at issue here.




35
     Dkt. 49 at 5 (quotation marks and citation omitted).
36
     Id. at 6.
37
  Dkt. 50 ¶ 83. Plaintiffs explain that their own customers reported to them in 2016 and 2017 the misleading calls,
emails, and discussions with Defendant Schmid. However, Plaintiffs do not currently have available to them,
without discovery on the issue, the specific dates and records of the communications because that information is in
the exclusive possession and control of Defendants. See Dkt. 58 at 6.
38
     See Dkt. 55 at 4.
39
     Id.
40
     Id.


                                                            7
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.418 Page 8 of 9




            The purpose of Rule 9(b) is “to afford defendant fair notice of plaintiff’s claims and the

factual ground upon which [they] are based . . . .”41 Here, Plaintiffs’ additional allegations in the

FAC, while less than perfect, provide Defendants with sufficient fair notice concerning the

grounds supporting Plaintiffs’ tortious interference with business relations claim.

            The FAC alleges Defendant Schmid falsely held himself out to be the founder of

Surgenex and the inventor of its products, while also wrongfully asserting the products he now

makes for Defendants are improved products based upon the ones he formerly made for

Surgenex.42 Defendant Schmid made these misrepresentations to Plaintiffs’ current and potential

customers in person, by phone, and by email throughout the one-year period from March 2016 to

March 2017.43 These are not broad or generalized allegations.44 The new information in the

FAC “alert[s] Defendants to a sufficiently precise time frame”45 when the alleged

misrepresentations occurred, and they adequately inform Defendants where and how the false

statements were transmitted. These allegations meet the necessary “who,” “what,” “when,”

“where,” and “how” elements required to plead with particularity.

            The court is satisfied Plaintiffs have supplied additional facts in the FAC to overcome the

deficiencies previously noted. Defendants’ futility objection is overruled.




 Koch v. Koch Industries, Inc., 203 F.3d 1202, 1236–37 (10th Cir. 2000) (quoting Farlow v. Peat, Marwick,
41

Mitchell & Co., 203 F.2d 982, 987 (10th Cir. 1992)).
42
     See Dkt. 50 ¶ 81.
43
     Id. ¶ 83.
44
  See Koch, 203 F.3d at 1237 (confirming district court’s dismissal of plaintiffs’ fraud claims because they were
based on “broad allegations” that “set forth none of the specific and required allegations.”
45
  Id. (explaining plaintiffs’ statement that “the alleged misrepresentations were made ‘during 1982 and continuing
to the present time’ does not alert the Defendants to a sufficiently precise time frame to satisfy Rule 9(b)”).


                                                          8
Case 2:19-cv-00295-RJS-DAO Document 61 Filed 02/11/21 PageID.419 Page 9 of 9




                                           CONCLUSION

           For the foregoing reasons, Defendants’ Motion to Strike Plaintiffs’ First Amended

Complaint is DENIED.46 The court receives Plaintiffs’ First Amended Complaint on the date it

was filed.47

           SO ORDERED this 10th day of February 2021.

                                                BY THE COURT:


                                                ________________________________________
                                                ROBERT J. SHELBY
                                                United States Chief District Judge




46
     Dkt. 51.
47
     Dkt. 50.


                                                   9
